Citation Nr: 1704150	
Decision Date: 02/10/17    Archive Date: 02/23/17

DOCKET NO.  15-45 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for a left hand injury, claimed as left hand arthritis. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1955 to February 1956.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction was subsequently transferred to the RO in Atlanta, Georgia. 

With regard to the left hand injury claim, the Board observes that the RO denied service connection for a left hand disability in an October 1966 decision, which was not appealed.   Since that decision, the RO associated the Veteran's service treatment records (containing a notation that they were "[r]ec'd 10-24-11") with the claims file in October 2011.  Of record is an August 1966 request for "complete medical records" from the RO, and it is unclear whether the requested records were obtained and/or considered when VA first decided the claim, as the October 1966 decision denied the left hand disability claim solely based on the Veteran's failure to report to a scheduled examination.  These service treatment records document a left hand injury and subsequent treatments during service and thus are pertinent.  Under these circumstances, the criteria for new and material evidence do not apply, and the claim for service connection for a left hand injury must be reconsidered on its merits.  See 38 C.F.R. § 3.156 (c) (2016).   

In October 2016, the Board requested an expert medical opinion from the Veterans Health Administration (VHA) pursuant to 38 C.F.R. § 20.901 (2016).  A response was provided in November 2016.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a left hand injury, claimed as left hand arthritis, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's bilateral hearing loss is the result of injury during active military service. 


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Applicable Laws and Regulations 

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). 

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).
When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis 

In the present case, the Veteran's service treatment records do not reflect any audiometric testing results.  

A July 1955 service treatment record documents that the Veteran was hit by lightning earlier that month.

The Veteran's DD 214 Form reflects that he served in "H&S" Battery Battalion. 

Here, the Veteran is competent to report the occurrence of an in-service injury, to include in-service noise exposure.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In addition, the Veteran likely had in-service noise exposure as the result of his service in a battery battalion, and being struck by lightning.  An in-service injury is thus demonstrated.  See 38 U.S.C.A. § 1154.

A January 2012 VA examination report, demonstrates a current bilateral hearing loss as defined by VA.  See 38 C.F.R. § 3.385.  The remaining inquiry is whether the Veteran's current bilateral hearing loss is related to his in-service noise exposure.

In the January 2012 examination report, the examiner opined that the Veteran's bilateral hearing loss was less likely as not caused by or a result of an event in military service.  As rationale, the examiner stated that the Veteran "had normal hearing (per the whisper test) when he separated from the military in [February 1956]" and that "[a]coustic trauma/noise induced hearing loss is not associated with delayed onset."  

This opinion is of limited probative value, because the examiner relied on lack of evidence in the service treatment records and did not address his reports that his hearing loss symptoms began in service after being struck by lightning and that these symptoms continued since service.  See, e.g., Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Furthermore, the VHA Handbook for Audiology indicates that the 'whispered voice' test is now considered an inadequate measure of hearing, as it may not rule out mild hearing loss.  Given this deficiency, this examination report is inadequate and assigned minimal probative value.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).   

The VHA opinion was provided in November 2016 by Dr. C.G., the Chief of Otolaryngology at a VA Medical Center.  Dr. C.G. noted that the February 1956 separation examination documents normal hearing, but that "both induction and separation exams used the whispered voice test . . . which is not a sensitive or validated method to determine hearing loss."  Dr. C.G. also noted findings from the January 2012 DBQ examination that "showed mild downsloping to profound sensorineural hearing loss bilaterally with an additional low frequency conductive loss on the right."  Dr. C.G. then concluded that "it is as likely as not that [the Veteran's] hearing loss is related to service, or at very least, exacerbated by service-related noise exposure," based on "the use of non-validated [whispered voice test] at the time of discharge" and because "it is impossible to know definitively if the Veteran had noise-induced hearing loss at that point." 

Further, the Veteran has reported that he had hearing problems beginning in service that had continued to the present.  See December 2015 Correspondence; January 2016 Statement from the Veteran.  He is competent to observe when he began to experience hearing loss and that it had continued.  His report is competent; and there is no basis in the record for finding his reports to be other than credible.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a) (2016).

As the November 2016 VHA opinion is the most probative medical opinion of record, and the Veteran has provided competent and credible reports of continuity of symptomatology, the evidence regarding whether the Veteran's bilateral hearing loss is related to his in-service noise exposure is in at least equipoise.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.  Resolving reasonable doubt in his favor, the criteria for service connection for bilateral hearing loss are met.


ORDER

Service connection for bilateral hearing loss is granted. 


REMAND

The Veteran contends that he suffers from left hand arthritis as result of a left hand injury during service.  See December 2015 Correspondence; December 2015 Substantive Appeal via VA Form 9; January 2016 Statement from the Veteran.  He has reported that while stationed at Fort Bliss, Texas, he was removing a trailer filled with "1000 gallons of diesel fuel" from a truck when the trailer fell on his left hand, "breaking all the bones across [his] hand."  See December 2015 Correspondence.  

Service treatment records confirm that the Veteran was treated for a left hand injury in February 1956 and that he was subsequently diagnosed with left hand contusion.  See Service Treatment Record dating from February 9 to February 24, 1956.  Following that incident, a cast was placed over the left hand and the Veteran's assignment was restricted against "all activities requiring use of injured upper extremity" for three weeks.  See February 10, 1956 Medical Profile from William Beaumont Army Hospital.  

Post-service, the Veteran reported he has been receiving treatment from Oakwood VA Medical Center for his left hand disability and that his left hand symptoms had continued since service.  See January 2016 Statement from the Veteran.  The claims file does not contain any post-service clinical records relevant to the claimed left hand disability; and VA has a duty to obtain records of the relevant treatment reported by the Veteran.

Further, the Veteran has not undergone a VA examination for the claimed left hand disability.  Given the ample evidence documenting the in-service left hand injury, and the Veteran's reports as to the onset and continuity of left hand symptomatology, of which he is competent to assert, a VA examination is necessary to determine whether there is a disability underlying the Veteran's reported symptoms and if so, whether under VA's duty to assist.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all records of VA treatment for the Veteran's left hand disability.   The Veteran has reported treatment at the Oakwood, Georgia VA outpatient clinic.

2.  After obtaining available treatment records, schedule the Veteran for a VA examination to determine whether he has a current left hand disability related to service.  The Veteran's claims file, including this remand, should be reviewed by the examiner.

(A)  The examiner should identify all left hand disabilities present at any time since August 1966 (current disability).   

(B)  For each current disability, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that it began in service or is the result of an injury in military service.  Including the injury documented in the service treatment records or reported by the Veteran.

The examiner should opine whether the Veteran's reports of injury and symptoms, if accepted, would be sufficient with the other evidence of record to show a link between a current left hand disability and an injury in service.  The examiner should report any medical reasons for rejecting the Veteran's reports.  The absence of treatment records is not a sufficient reason by itself to reject his reports unless the existence of such records would be expected.

The examiner must provide reasons for any opinions.

The examiner is advised that the Veteran is competent to report left hand problems in service, his symptoms, and history and that other lay individuals are competent to report their observations of the Veteran's symptoms, and such lay statements must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the lay reports regarding symptoms, the examiner must provide a reason for doing so. 

3.  If the benefits sought on appeal are not completely granted, issue a supplemental statement of the case; then return the claims file to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


